DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 102a as being anticipated by Baldischweiler et al. (US 7,093,765).
Referring to Claim 1, Baldischweiler teaches a noncontact communication medium comprising:
a power generator (see T of fig. 1) that has a coil (see L2 of fig. 1) and generates power with application of an external magnetic field from an outside to the coil (see power from L1 in fig, 1);
a clock signal generator that generates a clock signal using the power (see ABSTRACT and 14 of fig. 3); and
a processor that operates using the power and executes processing on a command included in the external magnetic field (see 10 of fig. 3 and col. 5, lines 6-17),
wherein the clock signal generator makes a frequency of the clock signal lower as intensity of the external magnetic field is smaller (see col. 1, line 65 to col. 2, line 14 
Claims 6 and 7 have similar limitations as claim 1.
Referring to Claim 3, Baldischweiler also teaches the clock signal generator changing the frequency according to a kind of the command (see col. 1, line 65 to col. 2, line 14 referring to a command regarding distance or field strength).
	Referring to Claim 4, Baldischweiler also teaches wherein the coil transmits a processing result of the processing executed by the processor through the external magnetic field (see col. 1, line 65 to col. 2, line 14 referring to measuring result).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldischweiler in view of Ono et al. (US 2021/0012174).
Referring to Claim 5, Baldischweiler teaches the noncontact medium (fig. 1). Baldischweiler does not teach a magnetic tape cartridge comprising a magnetic tape, a .

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regaring Claim 2, Baldischweiler and Ono do not teach, alone nor in combination, a first memory that stores information,
wherein the command is a polling command, a read-out command, or a write-in command, the processor is configured to execute polling processing according to the polling command,
execute read-out processing relating to the information on the first memory according to the read-out command, and
execute write-in processing relating to the information on the first memory according to the write-in command, and
the clock signal generator makes the frequency lower as the intensity of the external magnetic field is smaller in at least one of a period between the polling 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EUGENE YUN/           Primary Examiner, Art Unit 2648